Citation Nr: 1601360	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-15 875	)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for nephrolithiasis.

2.  Entitlement to an initial compensable rating for a right thumb injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1989 to July 1989; November 1996 to March 1997; November 2001 to November 2002; and from April 2009 to 
May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial compensable rating for residuals of a kidney stone and a right thumb injury.  For the following reasons, the Board finds a remand is warranted so that the Veteran may undergo new Compensation and Pension (C&P) examinations for both conditions.

Concerning the Veteran's right thumb condition, a review of the record demonstrates that the Veteran underwent a C&P examination for his right thumb condition in May 2013.  However, in a written brief presented to the Board in December 2015, the Veteran stated that the examination results did not reflect the severity of his condition, particularly during exacerbation.  The Veteran has not been afforded another VA examination since making that statement. 

It is well-settled that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, a VA examination was obtained three years ago, and there is reason to doubt whether the examination accurately reflects the Veteran's disability, in light of the Veteran's December 2015 statement that the examination did not reflect the severity of his condition.  Consequently, the Board finds that an additional VA examination is needed.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Concerning the residuals of the Veteran's kidney condition, to receive a compensable rating for a kidney condition under 38 C.F.R. § 4.115, Diagnostic Code 7508, kidney stones (nephrolithiasis) are rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; (3) invasive or non-invasive procedures more than two times  a year.  Under Diagnostic Code 7509, a 10 percent rating is warranted for hydronephrosis involving only an occasional attack of colic, not infected, and not requiring catheter drainage.  38 C.F.R. § 

A review of the record demonstrates that the Veteran underwent a C&P examination for his kidney condition in May 2013.  During this examination, the examiner determined the Veteran first suffered from four or five hours of pain every four or five days during his tour in Afghanistan.  The Veteran eventually passed a five millimeter tureteral stone at home.  The examiner found no renal dysfunction, and calculi in the ureter.  The Veteran reported that he was not undergoing treatment for recurrent stone formation in the kidney, ureter, or bladder.  Moreover, the Veteran suffered from no symptoms of urolithiasis, or a urinary tract or kidney infection.  Lastly, the Veteran did not suffer from any scars related to the kidney stones.  

To receive a compensable rating under Diagnostic Code 7509, the Veteran must suffer from an occasional attack of colic.  Nowhere in the examination report did the examiner mention whether or not the Veteran suffered from an occasional attack of colic.  Thus, the Board finds the VA examination is inadequate, and a remand is necessary to determine whether or not the Veteran is entitled to a compensable rating under Diagnostic Code 7509.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of the Veteran's right thumb injury.  All indicated tests should be performed.  

2.  Schedule the Veteran for an examination with an appropriate examiner determine the current severity of the Veteran's nephrology condition, in particular the severity and frequency, if any, of the Veteran's colic attacks.  All indicated tests should be performed.  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




